Citation Nr: 1223469	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-47 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from March 1949 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A copy of the transcript is of record.

There are no records in Virtual VA that pertain to this issue.

At his hearing, the Veteran raised informal claims of entitlement to service connection for a cervical spine disability, entitlement to service connection for a low back disability, and entitlement to an increased rating for hemorrhoids.  As these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  They are therefore referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been awarded service connection for chronic obstructive pulmonary disease with bronchitis (rated as 60 percent disabling); recurrent gastric ulcers status post vagotomy, pyloroplasty and hiatal herniorraphy with gastritis (rated as 40 percent disabling); chronic otitis media (rated as 10 percent disabling); basal cell carcinoma of the skin and eczematoid dermatitis (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); external hemorrhoids (rated as noncompensably disabling); and bilateral hearing loss (rated as noncompensably disabling); the combined rating for all of these service-connected disabilities is 80 percent.

2.  The preponderance of the competent medical opinion and other evidence tends to support a finding that the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

In this case, the Veteran has meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a schedular TDIU.  

Service connection is in effect for chronic obstructive pulmonary disease with bronchitis (rated as 60 percent disabling); recurrent gastric ulcers status post vagotomy, pyloroplasty and hiatal herniorraphy with gastritis (rated as 40 percent disabling); chronic otitis media (rated as 10 percent disabling); basal cell carcinoma of the skin and eczematoid dermatitis (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); external hemorrhoids (rated as noncompensably disabling); and bilateral hearing loss (rated as noncompensably disabling); the combined rating for all of these service-connected disabilities is 80 percent.

The Board points out that as the Veteran's combined disabilities have been rated at 80 percent and his chronic obstructive pulmonary disease with bronchitis has been rated as 60 percent pertinent to the January 2010 claim for a TDIU, the Veteran clearly meets the minimum percentage requirements under 38 C.F.R. § 4.16(a).  However, the remaining question is whether the Veteran's service-connected disabilities render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Board also points out that, in adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the above, and affording the Veteran the benefit of the doubt, the Board finds that entitlement to TDIU is warranted.

The record reflects that the Veteran is a retired cattle rancher who stopped working in 1996, due to a non-service connected back disability.  Medical evidence of record reflects that the Veteran has been treated for numerous problems, specifically to include chronic obstructive pulmonary disease and bronchitis and recurrent gastric ulcers with gastritis.

The Veteran was afforded a VA examination in April 2010.  The examiner noted that the Veteran did not currently have chronic otitis media, and he was able to do heavy physical labor and sedentary work with this condition.  He also noted that the Veteran could do moderate physical labor and sedentary work with his hemorrhoid condition, and that he could do moderate physical labor and sedentary work with eczematous dermatitis and post basal cell excisions.  The examiner finally noted that the Veteran currently did not have active gastric ulcers but had active gastroesophageal reflux disease status post vagotomy, pyloroplasty and hiatal herniorraphy, which would limit the Veteran to moderate physical labor and sedentary work with this condition.  In an addendum later that month, a physician opined that the Veteran was diagnosed with moderate chronic obstructive pulmonary disease and should avoid those activities that require walking up stairs, walking for more than 100 yards without rest, and functioning in any hot and humid environment.  The physician found that the Veteran should be able to perform sedentary occupations and those requiring minimal lifting, stooping, bending, and squatting.  The examiner never provided any opinion as to whether the Veteran's service-connected disabilities, together, resulted in unemployability.

The Veteran has also submitted several opinions from his treating physicians.  In January 2010, the Veteran submitted an opinion from a private physician, who noted that due to the severity of the Veteran's medical conditions, namely chronic obstructive pulmonary disease and gastric ulcers, he was unable to have gainful or maintain gainful employment.  In September 2011, the Veteran submitted a statement from his private pulmonologist who noted that the Veteran's chronic obstructive pulmonary disease resulted in oxygen use, and the Veteran was chronically short of breath.  He noted that he was unable to look for any job, which could be performed without any symptoms.  In April 2012, the Veteran's treating VA physician submitted a statement indicating that the Veteran was totally and permanently disabled and unemployable due to his chronic obstructive pulmonary disease, gastric ulcers, bilateral chronic otitis media, skin cancer, and hemorrhoids.

The Board also notes that there are several other opinions of record, namely an April 2010 VA opinion, and March 2012 and April 2012 private opinions, stating that the Veteran is unemployable based on both his service-connected disabilities and nonservice-connected disabilities.

The Board finds that, collectively, the competent evidence of record tends to support the Veteran's claim for a TDIU, as the evidence indicates that the Veteran is unemployable due to his service-connected disabilities, especially chronic obstructive pulmonary disease with bronchitis and recurrent gastric ulcers status post vagotomy, pyloroplasty and hiatal herniorraphy with gastritis.  While the Board recognizes that on April 2010 VA examination for his claim of entitlement to TDIU, the examiners found that each disability did not render the Veteran unemployable, the examiners did not provide an adequate opinion.  In this regard, the examiners should have also considered the effect of all of his service-connected disabilities, together, on his employability.

Considering the numerous opinions of record indicating that the Veteran's service-connected disabilities render the Veteran permanently and totally disabled and unemployable, the Board finds that the competent, probative evidence of record appears to support a finding that the Veteran's service-connected disabilities preclude substantially gainful employment.  The only competent opinions on the question of unemployability tend to support the claim, and these opinions are not contradicted by any other competent evidence or opinion of record.  The Board points out that that VA adjudicators are not permitted to substitute their own judgment on a medical matter.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991). 

The benefit is granted.


ORDER

Entitlement to TDIU is granted, subject to the legal authority governing the payment of VA compensation.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


